EXHIBIT 10.1

 

Summary of Oral Agreement for Payment of Services

between Cephalon, Inc.

and

its Board of Directors

dated May 22, 2008

 

Cephalon, Inc. (“Cephalon”) compensates its non-employee directors through a mix
of base cash compensation and stock option grants, summarized as follows:

 

Cash Compensation:

 

 

 

·  Board Service Annual Retainer

 

$

50,000

 

·  Per Meeting Fees

 

 

 

·  Attendance in person

 

$

5,000/mtg.

 

·  Attendance by telephone

 

$

2,000/mtg.

 

·  Committee Service Fees

 

 

 

·  Audit Committee Chair Annual Retainer

 

$

20,000

 

·  Stock Option and Compensation Committee Chair Annual Retainer

 

$

17,000

 

·  Corporate Governance and Nominating Committee Chair Annual Retainer

 

$

17,000

 

·  Committee Member Annual Retainer

 

$

15,000

 

·  Presiding Director Annual Retainer

 

$

20,000

 

 

 

 

 

 

Options:

 

 

 

·  Initial Grant (upon first election or appointment to Board)

 

15,000 shares

 

·  Annual Grant (dated as of the date of the Annual Meeting)

 

10,000 shares

 

 

Under the Cephalon 2004 Equity Compensation Plan (the “2004 Plan”), the initial
grant of 15,000 stock options to a non-employee director is made at the time of
the earlier to occur of such director’s appointment as a director by the Board
or first election to the Board by stockholders. This initial award generally
vests over a four-year period, with 25% becoming exercisable on each anniversary
of the grant date. Upon the date of re-election to the Board at the Annual
Meeting, a non-employee director will receive an annual grant of 10,000 stock
options that are fully exercisable on the date of grant. The Board of Directors
also may grant options to non-employee directors in addition to the automatic
grants described above. Stock options granted to non-employee directors have a
ten-year term and are granted with an exercise price equal to the fair market
value of our common stock on the date of grant.

 

Dr. Frank Baldino, Jr., the Chairman and Chief Executive Officer of Cephalon,
receives no additional remuneration for his service as a director. Cephalon also
reimburses directors for travel expenses incurred in connection with attending
Board, committee and stockholder meetings and for other Cephalon
business-related expenses. Cephalon does not provide retirement benefits or
other perquisites to non-employee directors under any current program.

 

--------------------------------------------------------------------------------